Bookstaver, J.
The decision in this case turned upon a question of fact which both the district judge and a former general term of the court decided in favor of the respondents. But appellant insists that there could be no sale of the property in view of the fact that no price for the articles was agreed upon between the parties. In this we think he is mistaken. It is a matter of every-day occurence that goods are sold and delivered to parties without the amount being fixed, in which case there is an implied agreement to pay the reasonable or market price for such goods. The motion for a reargument should therefore be denied, with costs.